Exhibit 10.2

 

VIRGIN MEDIA INC.

 


FORM OF RESTRICTED STOCK UNIT AGREEMENT


 

THIS AGREEMENT (this “Agreement”) is made and entered into as of January 7, 2010
(“Grant Date”) by and between Virgin Media Inc., a Delaware Company (the
“Company”), and [Name] (the Employee”).

 

1.                                       Grant of Restricted Stock Units. 
Subject to and upon the terms, conditions, and restrictions set forth in this
Agreement and in the Virgin Media Inc. 2006 Stock Incentive Plan (the “Plan”),
the Company hereby grants to the Employee a maximum of [Number] Restricted Stock
Units.  Unless the context otherwise requires, terms used but not defined herein
shall have the same meaning as in the Plan.

 

2.                                       Vesting of Restricted Stock Units.

 

(a)                                   Vesting Schedule.  Except as otherwise
provided in this Agreement, a number of Restricted Stock Units shall become
non-forfeitable if and only if (i) the relevant Performance Condition set out in
Exhibit A has been met and (ii) the Employee has remained in the continuous
employment of the Company from the Grant Date through the Prescribed Date (as
defined in Section 4 hereof).  The number of Restricted Stock Units that shall
become non-forfeitable shall be calculated in accordance with the formula set
forth in Exhibit A.

 

(b)                                  No Accelerated Vesting.  Notwithstanding
Section 7(b)(2) of the Plan, the Restricted Stock Units shall not vest or become
non-forfeitable upon the occurrence of an Acceleration Event unless the
Committee, in its absolute discretion, determines otherwise after the Grant
Date.

 

(c)                                   Continuous Employment.  For purposes of
this Agreement, the continuous employment of the Employee with the Company shall
include employment with a Subsidiary Company, Parent Company or Affiliated
Entity, and shall not be deemed to have been interrupted, and the Employee shall
not be deemed to have ceased to be an employee of the Company by reason of the
transfer of the Employee’s employment among the Company, a Subsidiary Company,
Parent Company or Affiliated Entity.

 

3.                                       Forfeiture of Restricted Stock Units.

 

(a)                                   Any Restricted Stock Units that have not
theretofore become non-forfeitable shall be forfeited if the Employee ceases to
be continuously employed by the Company prior to the Prescribed Date.  In the
event of a forfeiture, forfeited Restricted Stock Units shall cease to be
outstanding and the Employee shall cease to have right, title or interest in, to
or on account of the forfeited Restricted Stock Units or any underlying shares
of Common Stock.

 

(b)                                  For the purposes of this Agreement, where
the Employee ceases to hold an office or employment with the Company because his
employment is terminated by his employer without notice or where he terminates
his employment with or without notice, his employment shall be deemed to cease
on the date on which the termination takes effect or, if earlier, the date of
giving notice. If the Employee’s employment is terminated by his employer with
notice his employment shall be deemed to cease on the date when such notice
expires.

 

4.                                       Settlement of Restricted Stock Units. 
Upon Restricted Stock Units becoming non-forfeitable in accordance with
Section 2 of this Agreement, each such Restricted Stock Unit shall entitle the
Employee to, in the discretion of the Committee, one share of Common Stock or an
amount of cash equal to the Fair Market Value of one share of Common Stock
determined as of the date on which such Restricted Stock Units become
non-forfeitable.  Settlement of the Restricted Stock Units shall occur on the
“Prescribed Date” as nominated by the Committee. The Prescribed Date shall be a
date on or after the date on which the Company’s annual audited financial
statements for the year ending December 31, 2012 are filed with the SEC but
shall not, in any event, be a date later than April 30 2013.  In determining the
Prescribed Date, the Committee shall be entitled to take into account closed
trading periods for the Common Stock and the Company’s Insider Trading Policy. 
If settlement is made in the form of shares of Common Stock, such shares shall
be evidenced by book entry registration or by a certificate registered in the
name of the Employee.

 

5.                                       Dividend, Voting and Other Rights.  The
Employee shall have none of the rights of a shareholder with respect to any
shares of Common Stock underlying the Restricted Stock Units, including the
right to vote such shares and accrue or receive any dividends that may be paid
thereon until such time, if any, that shares of Common Stock are delivered to
the Employee in settlement thereof; provided, that, upon the occurrence of an
event set forth in Section 9 of the Plan, the Restricted Stock Units shall be
subject to adjustment pursuant to Section 9 of the Plan.

 

--------------------------------------------------------------------------------


 

6.                                       No Special Employment Rights.  Nothing
contained in the Plan or this Agreement shall be construed or deemed by any
person under any circumstances to obligate the Company to continue the
employment of the Employee for any period.

 

7.                                       Withholding.  It shall be a condition
to the vesting of any Restricted Stock Units, the payment of cash hereunder, or
the issuance of shares of Common Stock hereunder, as the case may be, that the
Employee shall pay, or make provisions for payment of, all income, employment or
other tax (or similar) and social security (or similar) withholding requirements
in a manner that is satisfactory to the Company for the payment thereof.

 

8.                                       Miscellaneous.

 

(a)                                  Except as otherwise expressly provided
herein, this Agreement may not be amended or otherwise modified in a manner that
adversely affects the rights of the Employee, unless evidenced in writing and
signed by the Company and the Employee.

 

(b)                                 All notices under this Agreement shall be
delivered by hand, sent by commercial overnight courier service or sent by
registered or certified mail, return receipt requested, and first-class postage
prepaid, to the Employee at the address on file with the Company’s Payroll
Department and to the Company at 909 Third Avenue, Suite 2863, New York, NY
10022, or at such other address as may be designated in a notice by either party
to the other.

 

(c)                                  The Company shall not be obligated to issue
any shares of Common Stock or other securities pursuant to this Agreement if the
issuance thereof would result in a violation of any applicable federal and state
securities laws.

 

(d)                                 Any amendment to the Plan shall be deemed to
be an amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Employee under this Agreement without the Employee’s consent, except to
the extent necessary to comply with applicable law.

 

(e)                                  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern.  The
Committee, acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, have the right to determine any
questions that arise in connection with this Agreement.

 

(f)                                    Each provision of this Agreement shall be
considered separable.  The invalidity or unenforceability of any provision shall
not affect the other provisions, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision was omitted.

 

(g)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

(h)                                 The failure of the Company or the Employee
to insist upon strict performance of any provision hereunder, irrespective of
the length of time for which such failure continues, shall not be deemed a
waiver of such party’s right to demand strict performance at any time in the
future.  No consent or waiver, express or implied, to or of any breach or
default in the performance of any obligation or provision hereunder shall
constitute a consent or waiver to or of any other breach or default in the
performance of the same or any other obligation hereunder.

 

(i)                                     This Agreement is a matter entirely
separate from any pension right or entitlement that the Employee may have and
from his or her terms and conditions of employment, and, in particular (but
without limiting the generality of the foregoing), if the Employee leaves the
employment of the Company and any Parent Company, Subsidiary Company or
Affiliated Entity or otherwise ceases to be an employee thereof, he or she shall
not be entitled to any compensation for any loss of any right or benefit or
prospective right or benefit under this Agreement which he or she might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise howsoever.

 

(j)                                     No term in this Agreement is enforceable
under the Contract (Rights of Third Parties) Act 1999, but this does not affect
any rights or remedy of a third party which exists or is available apart from
such Act.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to the Agreement have duly executed and
delivered this Agreement as of the date first written above.

 

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACCEPTED AND AGREED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

 